
	

116 S986 IS: To release to the State of Arkansas a reversionary interest in Camp Joseph T. Robinson. 
U.S. Senate
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 986
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2019
			Mr. Boozman (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To release to the State of Arkansas a reversionary interest in Camp Joseph T. Robinson. 
	
	
 1.Release of reversionary interestThe United States releases to the State of Arkansas the reversionary interest described in sections 2 and 3 of the Act entitled An Act authorizing the transfer of part of Camp Joseph T. Robinson to the State of Arkansas, approved June 30, 1950 (64 Stat. 311, chapter 429), in and to the surface estate of the land constituting Camp Joseph T. Robinson, Arkansas, which lies in a part of section 35, township 3 north, range 12 west, Pulaski County, Arkansas, consisting of approximately 141.52 acres.
		
